  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 1 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price      Value


Matter ID: 2129-001




Component Type: Fees

2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Court file.
2/12/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Pretrial Scheduling
                   Order and Order Referring Case to Mediation.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Complaint and Court file.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Presberg
                   re: communications with counsel.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Presberg re: local counsel and
                   responding.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re: vacating Clerk's Default.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to opposing counsel re:
                   vacating default.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.8000   425.0000   340.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Motion to Vacate Clerk's
6/22/2020 11:24:40 AM                                                                                  Page: 1
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 2 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                 Component
Date        Prof   Narrative                                          Task Code    Units      Price      Value

                   Default.
2/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Motion to Vacate Clerk's Default.
2/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time       0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Barulli and Presberg re:
                   draft Defendant Rejuvenol Laboratories, Inc.'s
                   Unopposed Motion to Vacate Clerk's Default.
2/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Presberg re: Motion.
2/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Presberg.
                   Finalization of Motion to Vacate.
2/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Client re: Notice of
                   Appearance.
2/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Client re: Motion to Vacate
                   Clerk's Default.
2/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Granting Motion to Vacate
                   Clerk's Default.
2/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Econatura's Answer to Amended
                   Complaint.
2/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order Granting
                   Motion to Vacate and Econatura's Answer to
                   Amended Complaint.
6/22/2020 11:24:40 AM                                                                                 Page: 2
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 3 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                 Component
Date        Prof   Narrative                                          Task Code    Units      Price      Value

2/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Pretrial Order. Draft of
                   correspondence to all counsel re:
2/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   discovery plan.
2/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rasco re:
                   conference call.
2/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time       0.8000   425.0000   340.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Amended Complaint. Legal
                   research re: defenses to claims of misappropriation
                   of trade secrets and defend trade secrets act.
2/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time          0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   discovery plan.
2/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order re: default as to NoXeno.
2/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order regarding
                   NoXeno Default.
2/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review reset deadline date.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
                   Revision of draft Joint Discovery Plan.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time       0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli and Presberg re:
                   draft Joint Discovery Plan.

6/22/2020 11:24:40 AM                                                                                 Page: 3
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 4 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price      Value

2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra's Motion to Dismiss
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Resetting Deadline.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Answer to Amended
                   Complaint.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Client re: draft of
                   Defendant Rejuvenol Laboratories, Inc.'s Answer
                   And Affirmative Defenses To Plaintiff's Amended
                   Complaint.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to counsel re: mediator selection.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   revisions to proposed Joint Discovery Plan.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Telephone conference with Tarulli re: Answer.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Answer. Draft and preparation of
                   Affirmative Defenses.
2/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Finalization of Answer and Affirmative Defenses.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time       0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   revisions to Joint Discovery Plan. Revision of Joint
                   Discovery Plan. Draft of correspondence to all
                   counsel re: Joint Discovery Plan.

6/22/2020 11:24:40 AM                                                                                  Page: 4
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 5 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price     Value

2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin and
                   Witlin re: mediators.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time         0.2000   425.0000   85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Client re: Motion to Dismiss and
                   Order regarding NoXeno Default.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: Notice of Mediator.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   revisions to Joint Discovery Plan.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   revisions to Joint Discovery Plan.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time           0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   revisions to Joint Discovery Plan.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   revisions to Joint Discovery Plan.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time           0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   mediator selection.
2/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time           0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   joint discovery plan.
2/21/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   115.0000   11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Rejuvenol

6/22/2020 11:24:40 AM                                                                                  Page: 5
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 6 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

                   Laboratories, Inc.'s Answer And Affirmative
                   Defenses To Plaintiff's Amended Complaint.
2/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Client re: Rejuvenol's Answer
                   and Affirmative Defenses.
2/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Joint Discovery Plan
                   and Notice of Mediator Selection.
2/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Presburg re: cross-claims.
2/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Unopposed Motion to Vacate
                   Default.
2/25/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time           0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Unopposed Motion to
                   Vacate Default.
2/25/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.7000   425.0000   297.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of First set of Discovery.
2/25/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of First set of Discovery.
2/25/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review ORder Granting NoXeno's
                   Unopposed Motion to Vacate Default.
2/25/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re:draft
                   Defendant Rejuvenol Laboratories, Inc.s' Request
                   for Production, Interrogatories and Request for
                   Admissions.
6/22/2020 11:24:40 AM                                                                                   Page: 6
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 7 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price     Value

2/25/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.          Time            0.1000   115.0000   11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Order granting
                   Unopposed Motion to Vacate Default; Motion to
                   Permit Appearance of Undersigned Counsel; Motion
                   to Permit the Filing of Response to Amended
                   Complaint.
2/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000   85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order Granting
                   Unopposed Motion to Vacate Clerk's Default.
2/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli re:
                   draft discovery.
2/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Finalization of First Set of Discovery.
2/27/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   115.0000   11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Rejuvenol
                   Laboratories, Inc.'s Request for Production,
                   Interrogatories and Request for Admissions.
2/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time       0.2000   425.0000   85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: First set of Discovery.
2/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Noxeno Answer and Affirmative
                   Defenses.
2/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000   85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Noxeno's Answer.
3/3/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000   42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra's Request for
                   Admissions, Interrogatories, and Request for
                   Production.

6/22/2020 11:24:40 AM                                                                                   Page: 7
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 8 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

3/3/2020    ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Medterra
                   CBD, LLC's First Set of Interrogatories, First
                   Request for Production of Documents and First Set
                   of Requests for Admissions served upon the
                   Plaintiff.
3/3/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Medterra's First set of
                   Discovery.
3/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.             Time          0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Response in Opposition
                   to Motion to Dismiss.
3/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Plaintiff's Response in
                   Opposition to Motion to Dismiss.
3/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
                   Study and review draft Stipulated Protective Order.
                   Draft of correspondence to all counsel re: draft
                   Order.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   revisions to proposed Order.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from B. Tran.
                   Draft of correspondence to Tran re: response.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medtera's Unopposed Motion for
                   Extension of Time.




6/22/2020 11:24:40 AM                                                                                    Page: 8
  Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 9 of 42
                                              Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   expert witness.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   expert disclosure.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time           0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Unopposed Motion for
                   Extension of Time.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   extensions.
3/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   extension of time.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Granting MedTerra's
                   Unopposed Motion for Extension of Time.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time       0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Motion to Modify Pretrial
                   Scheduling Order.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Granting Motion to Modify
                   Pretrial Scheduling Order.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Glass re:
                   extension of time.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re: standard for expert witness

6/22/2020 11:24:40 AM                                                                                    Page: 9
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 10 of 42
                                              Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

                   disclosures.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.8000   425.0000   340.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Motion to Strike Expert
                   Witness.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time         0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
                   Study and review revised protective order. Draft of
                   correspondence to all counsel re: revised protective
                   order.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Motion to Strike.
3/10/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.                Time       0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Order granting
                   Defendant MedTerra CBD, LLC's Unopposed
                   Motion for Extension of Time to respond to Plaintiff's
                   Response in Opposition to Defendant Medterra
                   CBD, LLC's Motion to Dismiss Amended Complaint
                   for Failure to State a Claim and Lack of Personal
                   Jurisdiction; and Order granting Plaintiff's Motion to
                   Modify Pretrial Scheduling Order.

3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Glass re:
                   revisions to proposed order.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Bimston re: draft
                   Motion to Strike.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Motion to Modify,
                   Expert Disclosure, and Orders.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review First set of Interrogatories.

6/22/2020 11:24:40 AM                                                                                    Page: 10
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 11 of 42
                                                Lee & Amtzis, P.L.
                                             Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                       Component
Date        Prof   Narrative                                                Task Code    Units      Price      Value

3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review First Request for Production.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: Motion to Strike.
3/10/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time           0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Plaintiff's First Request
                   for Production and Plaintiff's First Set of
                   Interrogatories.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: expert report.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Plaintiff's first set of
                   discovery.
3/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review file and pleadings. Draft and
                   preparation of Initial Disclosures.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: expert report.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time                0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   Order.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: expert reports.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of

6/22/2020 11:24:40 AM                                                                                       Page: 11
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 12 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

                   correspondence to Bimston re: report.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: expert reports.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Rule 26 Initial Disclosures.
3/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: draft of
                   Defendant Rejuvenol Laboratories, Inc.'s Rule 26
                   Initial Disclosures.
3/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Tarulli re: revisions to initial
                   disclosures.
3/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli.
                   Revision of Initial Disclosures.
3/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
                   Study and review proposed Motion for Entry of
                   Stipulated Protective Order. Draft of
                   correspondence to counsel re: Motion.
3/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: revised
                   disclosures.
3/12/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli re:
                   initial disclosures.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Glass re:
                   Medterra response to Motion.

6/22/2020 11:24:40 AM                                                                                   Page: 12
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 13 of 42
                                              Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra's Initial Disclosures.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Initial Disclosures.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Response to Plaintiff's
                   Interrogatories.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time       0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Response to Plaintiff's First
                   Request for Production.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Reply in Support of Motion to
                   Dismiss Amended Complaint.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Initial Disclosures.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Response to Request for Production.
3/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Answers to Interrogatories.
3/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Medterra's Reply.
3/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: draft
                   discovery responses.
3/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review First set of Discovery to
                   Econatura.
6/22/2020 11:24:40 AM                                                                                    Page: 13
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 14 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

3/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Unopposed Motion for Protective
                   Order.
3/16/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Plaintiff's First Request for Production and
                   Interrogatories served on Defendant Econatura.
3/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: discovery to
                   Econatura and Motion for Protective Order.
3/16/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence to Tarulli.
3/17/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.3000   335.0000   100.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli,
                   Bastardo and Presberg.
3/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order on Unopposed Motion for
                   Entry of Stipulated Protective Order.
3/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order on Unopposed
                   Motion for Entry of Stipulated Protective Order.
3/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's First Request for
                   Production to Noxeno.
3/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's First set of
                   Interrogatories to Noxeno.
3/20/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Plaintiff's First Request

6/22/2020 11:24:40 AM                                                                                    Page: 14
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 15 of 42
                                                Lee & Amtzis, P.L.
                                             Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                       Component
Date        Prof   Narrative                                                Task Code    Units      Price      Value

                   for Production and First Set of Interrogatories
                   served on Noxeno Health Sciences, Inc.
3/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Plaintiff's First set of
                   Discovery to Noxeno.
3/23/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: modification to trial
                   order.
3/23/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time              0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Renewed Motion to Modify Pretrial
                   Scheduling Order.
3/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Renewed Motion to
                   Modify Pretrial Scheduling Order.
3/24/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.
3/25/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli.
3/25/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.4000   335.0000   134.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Rejuvenol's Responses and Objections
                   to Interrogatories and Responses to Request for
                   Production.
3/25/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.                  Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.
3/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time               0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Defendant, Econatura All Healthy
                   World, LLC's Initial Disclosures.



6/22/2020 11:24:40 AM                                                                                       Page: 15
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 16 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

3/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Defendant Noxeno Health
                   Services, Inc. Initial Disclosures.
3/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Initial Disclosures.
3/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order on Renewed Motion to
                   Modify Pretrial Scheduling Order.
3/26/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Order on Renewed
                   Motion to Modify Pretrial Scheduling Order.
3/26/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order on Renewed
                   Motion to Modify Pretrial Scheduling Order.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order on Motion to Dismiss.
3/27/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Order Denying
                   MedTerra's Motion to Dismiss.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order on Motion to
                   Dismiss.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time            0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Goodley re:
                   discovery responses.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Responses and

6/22/2020 11:24:40 AM                                                                                   Page: 16
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 17 of 42
                                               Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

                   Objections to Rejuvenol's Interrogatories.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Responses and
                   Objections to Rejuvenol's Request for Admissions.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Responses and
                   Objections to Rejuvenol's Request for Production.
3/27/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Plaintiff's Responses
                   and Objections to Rejuvenol's Interrogatories,
                   Requests for Admissions, and Requests for
                   Production.
3/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Plaintiff's discovery
                   responses.
3/30/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli.
3/30/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.              Time         0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondences to Tarulli.
3/30/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Rejuvenol's Responses and Objections
                   to Interrogatories.
3/31/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Bimston re: status of
                   document production.
4/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   document production.




6/22/2020 11:24:40 AM                                                                                    Page: 17
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 18 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

4/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   discovery.
4/6/2020    DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.
4/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Telephone conference with Rabin and Glass re:
                   discovery and experts.
4/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to counsel re: discovery
                   deadlines.
4/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call.
4/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   conference call. Study and review correspondence
                   from Rabin and Goodley re: conference call.
4/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Goodley re:
                   conference call.
4/7/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Goodley re:
                   document production.
4/7/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff document production.
4/7/2020    DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.



6/22/2020 11:24:40 AM                                                                                    Page: 18
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 19 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                 Component
Date        Prof   Narrative                                          Task Code    Units      Price      Value

4/7/2020    DSS    2129-001 / Rejuvenol Laboratories, Inc.            Time        0.5000   335.0000   167.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Defendant's Responses and Objections
                   to Plaintiff's Interrogatories.
4/7/2020    DSS    2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondences from Tarulli.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.7000   425.0000   297.5000
                   Healthcare Resources Management Group, LLC v.
                   Conference call with all counsel re: scheduling.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Tarulli re: Magistrate Judge
                   jurisdiction.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time          0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Goodley re:
                   conference call.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   extending deadlines.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Telephone conference with Tarulli re:
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call with Jama.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call.
4/8/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Complaint and allegations against
                   Rejuvenol.



6/22/2020 11:24:40 AM                                                                                 Page: 19
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 20 of 42
                                              Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

4/8/2020    DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   335.0000    67.0000
                   Healthcare Resources Management Group, LLC v.
                   Revise Defendant's Responses and Objections to
                   Plaintiff's Interrogatories.
4/8/2020    DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.
4/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review revised interrogatory answers.
4/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's First Request for
                   Production to Medterra.
4/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's First set of
                   Interrogatories to Medterra.
4/9/2020    ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Plaintiff's First Request
                   for Production and First Set of Interrogatories
                   served on MedTerra CBD, LLC.
4/9/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time       0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Plaintiff's discovery to
                   MedTerra.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin.
                   Study and review draft Joint Defense Agreement.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to all counsel re: Joint
                   Defense Agreement and conference call.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Bimston re: extension
                   of time.

6/22/2020 11:24:40 AM                                                                                    Page: 20
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 21 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price      Value

4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call with Jama.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   Joint Defense Agreement.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to counsel re: signed
                   Joint Defense Agreement.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin and
                   Rabin re: Joint Defense Agreement.
4/10/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time         0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra's Answer and Affirmative
                   Defenses.
4/10/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Medterra Cbd, LLC's
                   Answer and Affirmative Defenses to the Amended
                   Complaint.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: signed Joint Defense
                   Agreement. Study and review correspondence
                   from Witlin.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   fully executed Joint Defense Agreement.
4/13/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.              Time       0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondences to Tarulli.




6/22/2020 11:24:40 AM                                                                                  Page: 21
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 22 of 42
                                               Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                     Component
Date        Prof   Narrative                                              Task Code    Units      Price      Value

4/13/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Joint Defense
                   Agreement.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Medterra's Answer
                   and Affirmative Defenses.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        1.9000   425.0000   807.5000
                   Healthcare Resources Management Group, LLC v.
                   Conference call with Russano.
4/13/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondences from Tarulli.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Answers to Interrogatories.
4/13/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Response to Request for Production.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Answers to Interrogatories.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time            0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: draft of
                   Defendant Rejuvenol Laboratories, Inc.'s Responses
                   and Objections to Plaintiff's Interrogatories.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Response to Request for Production.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.8000   425.0000   340.0000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re: standing, real party in interest,
                   and pre incorporation rights.
6/22/2020 11:24:40 AM                                                                                     Page: 22
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 23 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Requests for Copies.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time           0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review additional documents produced by
                   Plaintiff.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Requests for Copies.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: revised
                   Response to Request to Produce.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Request for Copies.
                   Finalization of Request.
4/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to all counsel re:
                   document production.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time           0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: deadlines and expert.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   expert.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to defense counsel re:
                   formulas.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   expert and formula.


6/22/2020 11:24:40 AM                                                                                   Page: 23
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 24 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price      Value

4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.5000   425.0000   212.5000
                   Healthcare Resources Management Group, LLC v.
                   Conference call with counsel re: discovery and
                   scheduling.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to counsel re: formula
                   emails.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Client re: formulation
                   emails.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Telephone conference with Client re: formula.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin and
                   Witlin. Draft of correspondence to counsel re:
                   emails and formulas.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: bates numbering
                   documents.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bastardo.
                   Study and review formulas. Draft of
                   correspondence to Client e: formula..
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: clarification of
                   formulas.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: conference call.



6/22/2020 11:24:40 AM                                                                                  Page: 24
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 25 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bastardo.
                   Study and review formula documents. Draft of
                   correspondence to Defense counsel re: formulas.
4/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call with Jama.
4/15/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.
4/15/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli.
4/15/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Genna.
4/15/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.           Time            0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Genna.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Request for Copies.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call with Russano.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   proposed Agreed Order. Study and review
                   proposed Agreed Order.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
                   Draft of correspondence to Rabin and Bimston re:
                   proposed Agreed Order.


6/22/2020 11:24:40 AM                                                                                    Page: 25
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 26 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price      Value

4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   proposed Agreed Order.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Bimston re: status of
                   Plaintiff production.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Goodley re: document
                   production.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: document
                   production by Plaintiff and Rejuvenol.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: status of document
                   production.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Witlin re: conference call with
                   Russano.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: deficiency in
                   Plaintiff's response.
4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin.
                   Study and review proposed Motion to Reset
                   Deadlines. Draft of correspondence to counsel re:
                   Motion.




6/22/2020 11:24:40 AM                                                                                  Page: 26
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 27 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

4/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin and
                   Witlin re: conference call.
4/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Russano
                   and Rabin re: conference call.
4/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin,
                   Witlin, and Russano re: conference call.
4/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Joint Motion to Reset Deadlines.
4/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Granting Joint.
4/17/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Order Granting the
                   Joint Motion to Reset Deadlines to Serve Expert
                   Reports.
4/17/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Joint Motion to Reset
                   Deadlines and Order granting Motion.
4/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Bimston re: document
                   production.
4/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time            0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Witlin re: document production.
4/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   document production.

6/22/2020 11:24:41 AM                                                                                    Page: 27
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 28 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price       Value

4/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000     42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston re: formulas and
                   documents.
4/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000     42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   deficiencies in document production.
4/21/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   335.0000     67.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondences to
                   Tarullis.
4/21/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   335.0000     67.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondences from Tarullis.
4/21/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.             Time        3.7000   335.0000   1,239.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review client documents.
4/21/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.              Time       0.6000   335.0000    201.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Production Chart re: Client
                   Documents.
4/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000     42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston.
4/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.5000   425.0000    212.5000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re:

4/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   425.0000     85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review document requests and
                   production. Draft of correspondence to Bimston.
4/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000     42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra's Second Request for
                   Production.



6/22/2020 11:24:41 AM                                                                                   Page: 28
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 29 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

4/22/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Medterra
                   CBD, LLC's Second Request for Production of
                   Documents.
4/22/2020   DS     2129-001 / Rejuvenol Laboratories, Inc.               Time        3.2000   125.0000   400.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and Preparation of client documents Excel
                   chart.
4/22/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondence to Tarulli.
4/23/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call.
4/23/2020   DS     2129-001 / Rejuvenol Laboratories, Inc.               Time        2.5000   125.0000   312.5000
                   Healthcare Resources Management Group, LLC v.
                   Review and scan Fedex documents and add to
                   chart.
4/23/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Witlin and Rabin re:
                   conference call.
4/23/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.              Time         0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of correspondences to Tarulli.
4/23/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondences from Tarulli.
4/23/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.               Time        1.6000   335.0000   536.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review client documents. Update Client
                   Production Chart.
4/23/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time             0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Russano re:
                   conference call.


6/22/2020 11:24:41 AM                                                                                    Page: 29
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 30 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                 Component
Date        Prof   Narrative                                          Task Code    Units      Price      Value

4/23/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin and Witlin re:
                   conference call.
4/23/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   335.0000    33.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bastardo.
4/23/2020   DSS    2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   335.0000    67.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Responses and Objections to
                   Interrogatories.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.8000   425.0000   340.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review documents for redaction,
                   designation as confidential, and to remove
                   documents not being produced.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Bimston and Rabin re:
                   withdrawal.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: withdrawal.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   withdrawal.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Motion to Withdraw.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Client re: Motion to Withdraw.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin.

6/22/2020 11:24:41 AM                                                                                 Page: 30
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 31 of 42
                                              Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                    Component
Date        Prof   Narrative                                             Task Code    Units      Price      Value

                   Draft of correspondence to Counsel re:
                   conference call.
4/24/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin.
                   Study and review correspondence from Glass re:
                   conference call.
4/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to counsel re: conference call.
4/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conference call with Russano.
4/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin and
                   Witlin re: conference call.
4/27/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Rejuvenol
                   Laboratories, Inc.'s Responses and Objections to
                   Plaintiff's Interrogatories and Defendant Rejuvenol
                   Laboratories, Inc.'s Response to Plaintiff's First
                   Request for Production.
4/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time          0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Rejuvenol's discovery
                   responses.
4/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin and
                   Witlin. Draft of correspondence to counsel re:
                   conference call.
4/27/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Granting Motion to
                   Withdraw.


6/22/2020 11:24:41 AM                                                                                    Page: 31
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 32 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price      Value

4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Pretrial Order. Study and review
                   file. Draft and preparation of Rejuvenol's Trial
                   Witness List.
4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's disclosures and
                   interrogatory answers. Draft and preparation of
                   Subpoena Schedule.
4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time          0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Subpoenas for the
                   Production of documents to Prescense Enterprises,
                   My Community Pharmacy, and FoxFire Edibles.
4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order Granting
                   Plaintiff's Unopposed Motion to Withdraw.
4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.          Time           0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Russano re:

4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Russano.
                   Study and review document from Russano.
4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        2.0000   425.0000   850.0000
                   Healthcare Resources Management Group, LLC v.
                   Conference call with Russano, Rabin, and Witlin.
4/28/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Subpoena Schedule.
4/29/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Notice of Compliance.
4/29/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of

6/22/2020 11:24:41 AM                                                                                  Page: 32
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 33 of 42
                                               Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                     Component
Date        Prof   Narrative                                              Task Code    Units      Price      Value

                   correspondence to Tarulli re: Notice of
                   Compliance.
4/29/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to defense counsel re:
                   subpoenas to non-parties.
4/29/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Telephone conference with Presberg re: status.
4/29/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.8000   425.0000   340.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Motion to Compel
                   Production of Documents.
4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Motion to Compel.
4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin and
                   correspondence from Bennardini re: potential
                   representation of Plaintiff.
4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Witness List.
4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:

4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: Subpoena and
                                         documents.
4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: draft witness
                   list.
4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli.

6/22/2020 11:24:41 AM                                                                                     Page: 33
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 34 of 42
                                               Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                     Component
Date        Prof   Narrative                                              Task Code    Units      Price      Value

4/30/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Presberg.
                   Draft of correspondence to Tarulli re: witness list.
5/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Finalization of Motion to Compel.
5/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin.
                   Finalization of Subpoena Schedule.
5/1/2020    ZA     2129-001 / Rejuvenol Laboratories, Inc.             Time           0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Rejuvenol
                   Laboratories, Inc.'s Motion to Compel Production of
                   Documents.
5/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Notice of Subpoenas to
                   Produce Documents. Revision of Notice.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Motion to Compel.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: draft witness
                   list.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Telephone conference with Tarulli. Finalization of
                   witness list.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time            0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Rabin re: new attorneys
                   for Plaintiff.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   conversation with potential new counsel for Plaintiff.

6/22/2020 11:24:41 AM                                                                                     Page: 34
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 35 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: witness list.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   potential new counsel for Plaintiff.
5/4/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.          Time            0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Bimston re:
                   witness list.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Rejuvenol's Witness
                   List.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   Witness List.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Motion for Sanctions.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra' Witness List.
5/5/2020    ZA     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Defendant Medterra
                   CBD, LLC's Motion for Sanctions against Plaintiff
                   Healthcare Resources Management Group, LLC.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Motion for Sanctions
                   and Medterra's Witness List.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Denying Motion to Compel

6/22/2020 11:24:41 AM                                                                                   Page: 35
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 36 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                 Component
Date        Prof   Narrative                                          Task Code    Units      Price      Value

                   Without Prejudice.
5/5/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Order Denying
                   Motion to Compel, Without Prejudice.
5/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Noxeno's Witness List.
5/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review EcoNatura's Witness List.
5/6/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Econatura's and
                   Noxeno's Witness Lists.
5/7/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Notice of Subpoenas.
5/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Return of Service Affidavit re:
                   Fox Fire Edibles.
5/11/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Return of Service
                   Affidavit.
5/11/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Return of Service
                   Affidavit re: FoxFire Edibles.
5/14/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.            Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Return of Service Affidavit re:
                   My Community Pharmacy.




6/22/2020 11:24:41 AM                                                                                 Page: 36
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 37 of 42
                                               Lee & Amtzis, P.L.
                                            Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                     Component
Date        Prof   Narrative                                              Task Code    Units      Price      Value

5/14/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Return of Service
                   Affidavit.
5/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Return of Service
                   Affidavit on My Community Pharmacy.
5/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   counsel for Plaintiff.
5/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   Rule 11 Motion.
5/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Ragin re:
                   Rule 11 Motion.
5/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Plaintiff's Motion for Extension of
                   Time.
5/19/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Plaintiff's Pro Se
                   Motion for Extension of Time to Obtain New
                   Counsel.
5/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Pro Se Motion for
                   Extension of Time.
5/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.                Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Presberg
                   re: Response.



6/22/2020 11:24:41 AM                                                                                     Page: 37
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 38 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                Component
Date        Prof   Narrative                                         Task Code    Units      Price      Value

5/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.3000   425.0000   127.5000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re: pro se filings.
5/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Response to Motion for
                   Extension of Time.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re: pro se compliance with local
                   rules.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Response to Motion for Extension of
                   Time.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: Response to Motion
                   for Extension of Time.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Responses to Motion for
                   Extension of Time.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Econatura and
                   Noxeno Responses to Plaintiff's Request for
                   Extension of Time.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: Response.
5/20/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.           Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Presberg re: draft response.




6/22/2020 11:24:41 AM                                                                                Page: 38
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 39 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   draft response.
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.               Time       0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Medterra's Response in
                   Opposition to Plaintiff's Pro Se Motion for Extension
                   of Time.
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarulli re: Medterra's and
                   Rejuvenol's Responses to Motion for Extension of
                   Time.
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence. Draft of
                   correspondence to Rabin re: fees
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order on Plaintiff Healthcare
                   Resources Management Group, LLC's "Pro Se
                   Motion for Extension of Time to Obtain New
                   Counsel.
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review Order Closing Case.
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Legal research re: entitlement to fees upon
                   dismissal.
5/21/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to defense counsel re:
                   Motion for Fees.
5/22/2020   ZA     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   115.0000    11.5000
                   Healthcare Resources Management Group, LLC v.
                   Study, review, and calendar Order on Plaintiff
                   Healthcare Resources Management Group, LLC's
                   Pro Se Motion for Extension of Time to Obtain New

6/22/2020 11:24:41 AM                                                                                   Page: 39
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 40 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

                   Counsel and Order Closing Case.
5/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence. Finalization of
                   correspondence to Tarullli re: Order on Motion for
                   Extension of Time and Order Closing Case.
5/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   fee motion.
5/29/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   potential attorney's fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   potential fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli re:
                   fee motion.
6/1/2020    EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Presberg
6/22/2020 11:24:41 AM                                                                                   Page: 40
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 41 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                   Component
Date        Prof   Narrative                                            Task Code    Units      Price      Value

                   re: fee motion.
6/15/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Rabin re: fee motion.
6/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin.
                   Draft of correspondence to Tarulli re: fee motion.
6/16/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli re:
                   fee motion.
6/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.4000   425.0000   170.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review file. Draft and preparation of
                   Declaration of Tarulli.
6/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.2000   425.0000    85.0000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Declaration of Tarulli.
6/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   fee Motion.
6/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Witlin re:
                   fee motion.
6/18/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft of correspondence to Tarulli re: draft
                   Declaration.
6/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        1.5000   425.0000   637.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Motion for Attorney's Fees.
6/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.              Time        0.1000   425.0000    42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Tarulli re:
                   signed Declaration.



6/22/2020 11:24:41 AM                                                                                   Page: 41
 Case 9:19-cv-81700-DMM Document 58-3 Entered on FLSD Docket 07/14/2020 Page 42 of 42
                                              Lee & Amtzis, P.L.
                                           Transactions Listing Report
Search Description:
Search for: 2129-001 Search by: Matter ID Stage: (all) Type: (all)

                   MatterID/Client Sort
                   Matter Description                                  Component
Date        Prof   Narrative                                           Task Code    Units      Price        Value

6/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.5000   425.0000     212.5000
                   Healthcare Resources Management Group, LLC v.
                   Draft and preparation of Declaration of Lee as to
                   Fees.
6/19/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        1.3000   425.0000     552.5000
                   Healthcare Resources Management Group, LLC v.
                   Revision of Motion for Attorney's Fees.
6/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.2000   425.0000      85.0000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Glass and
                   Rabin. Study and review draft Moiton. Draft of
                   correspondence to Rabin.
6/22/2020   EL     2129-001 / Rejuvenol Laboratories, Inc.             Time        0.1000   425.0000      42.5000
                   Healthcare Resources Management Group, LLC v.
                   Study and review correspondence from Rabin re:
                   Russano Declaration.
                                                        Component Type: Fees   80.8000                 31,008.0000




6/22/2020 11:24:41 AM                                                                                    Page: 42
